Citation Nr: 1518948	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to an initial disability rating (evaluation) in excess of 50 percent for PTSD prior to October 25, 2010.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 25, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to April 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO) which granted service connection for PTSD and assigned a 50 percent rating effective August 31, 2009.  The Veteran appealed assigned rating

In a subsequent February 2012 decision, the RO granted a higher 100 percent rating for PTSD effective October 25, 2010, creating an initial staged rating.  The grant of a 100 percent rating from October 25, 2010 was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to a higher initial rating for PTSD prior to October 25, 2010 remained pending on appeal.  

The Veteran was scheduled for an October 2012 Board video conference.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.

In an April 2015 statement, the Veteran and his representative contend that the Veteran was unemployable due to PTSD from the date of his claim.  The Board finds that the claim for a TDIU has been raised in the context of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a TDIU claim is part off an increased rating claim when such claim is raised by the record.  Accordingly, the issue of entitlement to a TDIU has been added to the appeal.  While the RO granted a 100 percent schedular disability rating for PTSD from October 25, 2010, the Board finds that the issue of entitlement to TDIU prior to October 25, 2010 remains for consideration.  




FINDINGS OF FACT

1.  For the entire appeal period prior to October 25, 2010, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.

2.  For the entire appeal period prior to October 25, 2010, the evidence is at least in equipoise as to whether the Veteran is able to secure and follow a substantially gainful occupation due service-connected disabilities, to include PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to October 25, 2010, the criteria for an increased 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  Resolving reasonable doubt in the Veteran's favor, prior to October 25, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A September 2009 letter provided preadjudicatory notice to the Veteran addressing his claim for service connection for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, VA vocational rehabilitation records, the Veteran's statements, and lay statements from friends and family members.

The Veteran was afforded VA examinations in October 2009, October 2010, and August 2011 to evaluate his PTSD. The Board finds that the October 2009 examination is adequate for rating purposes because it was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran to include psychological testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that October 2010 and August 2011 VA examinations are also of record and, due to their proximity in time to the initial rating period on appeal, have been addressed by the Board.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 



Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms related to PTSD have not changed in severity over the course of the appeal.  Instead, the Board finds that a higher 70 percent rating for PTSD and a TDIU are warranted for the entire rating period prior to October 25, 2010.

Prior to October 25, 2010, the Veteran was assigned a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis 

The Veteran contends in July 2011 and February 2012 statements that a higher 70 percent rating is warranted for PTSD prior to October 25, 2010, and contends in February 2012 and April 2015 statements, that he was unemployable due to PTSD from the date of his claim.  

The Board finds that for the entire rating period prior to October 25, 2010, the Veteran's PTSD has been characterized by symptoms of anxiety, depression, anger, irritability, paranoia and suspiciousness, sleep impairment, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintain effective relationships.  Prior to October 25, 2010, the Veteran had GAF scores of 55 which indicate moderate symptoms or moderate difficulty in social and occupational functioning.  However, PTSD and related depression and anxiety symptoms have been assessed as moderate to severe based on psychological testing completed in October 2009 and October 2010, and vocational rehabilitation reports show that due to PTSD, the feasibility of achieving a vocational goal was questionable.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms and the severity of such are more consistent with a higher 70 percent rating, taking into account social and occupational impairment.  38 C.F.R. 
§ 4.130. 

VA psychiatric treatment records dated from 2009 to 2010 show that the Veteran presented consistently with symptoms of anxiety and depression.  September 2009 and October 2009 lay statements from the Veteran's friends and family members, to include his brother and mother, described psychiatric symptoms and behaviors such as irritability, an inability to communicate with family members, difficulty with sleeping, paranoia and suspiciousness, difficulty with getting along with people in work settings, and difficulty maintaining past employment due to his attitude and behavior.  The Board finds that the Veteran's friends and family are competent to describe observed symptoms and behaviors, and the Board finds that the lay evidence is credible and consistent with findings in the medical record.   

An October 2009 VA examination shows that the Veteran lived alone and saw his 12 year-old-son once every other week.  He maintained contact with a few close friends and family members.  He last worked in February 2009 and had several job changes over the years due to being fired or walking out of jobs.   He indicated that he had difficulty working with people, and while his performance was good, his behaviors and attitudes make it difficult for employers to work with him.  On examination, the Veteran endorsed significant symptoms of anxiety.  A mental status examination shows that grooming and hygiene were adequate.  Psychomotor activity was slightly restless.  The Veteran was alert and oriented to person, place, and time.  Speech was unremarkable, but overly elaborate.  Thought processes were logical, coherent, and well organized.  Affect was restricted.  The Veteran denied psychosis, and denied current suicidal and homicidal ideation.  Psychological testing was completed.  An MMPI-2 indicated a moderate level of PTSD symptom endorsement.  The MCMI-III revealed problems in the areas of anxiety, and to a lesser extent, ambivalence about relationships, avoidance of others, and depression.   The Veteran was assessed with PTSD and was assigned a GAF score of 55.  The VA examiner stated that the Veteran's employability was moderately impaired by his psychiatric condition.  

The Veteran participated in a VA vocational rehabilitation program in 2010.  An April 2010 feasibility worksheet shows that the achievement of a vocational goal was uncertain.  The report shows that the Veteran continued to struggle with successful management of PTSD despite care at the VA medical Center, and noted longstanding difficulty with maintaining employment secondary to PTSD.  An associated May 2010 psychological evaluation reflects diagnoses of PTSD, generalized anxiety disorder, ADHD, and learning disabilities in reading and written language.  The Veteran had a GAF score of 65 at the time of the evaluation.  A December 2010 review completed by his counselor shows that feasibility of achievement of a vocational goal continued to remain questionable.  

An October 25, 2010 VA rating examination identified a slight increase in the severity of the Veteran's PTSD symptoms, but findings were largely consistent with findings from the prior October 2009 VA examination report.  The Board finds that the October 2010 VA examiner's findings are relevant in this case since the examination was completed at the end of the relevant period on appeal and the examiner identified fluctuations in the severity of the Veteran's PTSD over the course of the relevant appeal period.  The October 2010 VA examiner noted that the current psychiatric symptoms included anger, sleep difficulty, and depressed mood.  The Veteran was able to maintain activities of daily living, including grooming, shopping for groceries, cooking, managing medications, taking care of his child, and managing finances.  He saw his mother, brother, and son every other weekend for family dinners.  A mental status examination shows that the Veteran was fairly hostile and negative during the interview.  Speech was fast in rate and thought processes were circumstantial in nature.  The Veteran's thought content was negative for suicidal and homicidal ideation or delusions, but was positive for fears, anger at the VA and government, suspiciousness of others, and feelings of worthlessness.  The Veteran was fully oriented, but reported poor concentration.  

Psychological testing was completed in October 2010.  The MMPI-2 indicated a severe level of PTSD symptom endorsement.  The BDI-II indicated a severe level of depression.  The BAI indicated moderate and severe anxiety.  The Veteran was diagnosed with PTSD with depressive features, and was assigned a GAF score of 55.  The VA examiner stated that the Veteran's PTSD symptoms had fluctuated since his last evaluation, with improvement with individual therapy and exacerbations during times of increased stress.  The VA examiner stated that the Veteran was still able to maintain relationships.  The VA examiner stated that it was difficult to ascertain the Veteran's current level of employment impairment, reasoning that he had not worked since his last evaluation and reported no motivation to return to work.    

In a February 2010 lay statement, the Veteran contends that he has difficulties with developing and maintaining relationships, both socially and occupationally, due to PTSD.  He identified difficulties that he had while he was in the workforce and difficulties in developing and maintaining relationships with women.  He reported that he had not been able to develop any new relationships since discharge.  In a February 2012 statement, the Veteran contends that a 70 percent rating and a TDIU is warranted.   

For the rating period prior to October 25, 2010, the Board finds that the Veteran's PTSD has been characterized by deficiencies in most areas, including work, family relations, and mood based on the aforementioned psychiatric symptoms, more nearly approximating a 70 percent rating under Diagnostic Code 9411.  VA examinations dated in October 2009 and October 2010, lay evidence, VA treatment records, and vocational rehabilitation records identify symptoms of anxiety, depression, anger, irritability, paranoia and suspiciousness, sleep impairment, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintain effective relationships, to include a reported inability to establish positive relationships in a work setting.  The record consistently identifies deficiencies in mood, characterized by anxiety and depression.  Additionally, the Veteran's difficulties in maintaining or establishing relationships are shown to affect his family relationships and have had a significant impact on his ability to maintain past employment.  

While an October 2009 VA examiner stated that the Veteran's employability was moderately impaired by his psychiatric condition; vocational rehabilitation records indicate a higher level of impairment due to PTSD and show that the Veteran's achievement of a vocational goal was uncertain and questionable.  The October 2010 VA examiner also found it difficult to ascertain the Veteran's current level of employment impairment.  While the October 2010 VA examiner continued to assess the Veteran with a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social and occupational functioning, significantly, psychological testing completed in conjunction with the examination identified a severe level of PTSD symptom endorsement, a severe level of depression, and moderate and severe anxiety.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that prior to October 25, 2010, the severity of the Veteran's psychiatric symptoms, overall, more nearly approximates the criteria for assignment of a 70 percent rating, but not a 100 percent rating.  While October 2009 and October 2010 VA examinations assessed the Veteran with a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social and occupational functioning; vocational rehabilitation records and an October 2010 VA examiner indicated a greater degree of occupational impairment.  Moreover, psychological testing completed in October 2010 identified severe PTSD, severe depression, and moderate to severe anxiety.  The Veteran was additionally diagnosed with bipolar disorder in March 2011 after inpatient hospitalization.  The Board finds that it is not possible to separate the effects of the service-connected PTSD from the Veteran's other psychiatric diagnoses in this case, thus the Veteran's psychiatric impairment will be attributed to the service-connected PTSD.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Resolving doubt in favor of the Veteran, the Board finds that prior to prior to October 25, 2010, the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD are consistent with a 70 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

The Board has reviewed all of the evidence of record, lay and medical, and finds that prior to October 25, 2010; the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The October 2009 VA examiner stated that the Veteran was moderately impaired by his psychiatric condition, and an October 2010 VA examiner stated that the Veteran was still able to maintain relationships.  The Board finds that this is evidenced by the Veteran's continued relationship with his family members, which involved regular visits with his brother, mother, and son noted in VA examinations.  

Prior to October 25, 2010, the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication;grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name), nor does he contend that his PTSD was of such severity to warrant a 100 percent disability rating under the rating criteria.  Additionally, prior to October 25, 2010, the degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of his later assessment of severe PTSD, severe depression, and moderate to severe anxiety, are not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD.  

While the evidence of record indicates that the Veteran was hospitalized for psychiatric symptoms in March 2011 after stopping medications, this was shown to be a temporary increase in symptomatology after the relevant appeal period.  During the increased rating period prior to October 25, 2010, the Board finds that the Veteran's PTSD does not more nearly approximate the rating criteria for a 100 percent evaluation for PTSD.  The Board finds that prior to October 25, 2010, the Veteran's PTSD symptoms, though moderate to severe in degree, are not of the severity indicated for a 100 percent rating for PTSD.  The Board finds that prior to October 25, 2010, the severity of the Veteran's PTSD and related symptomatology more closely approximates a 70 percent rating.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period prior to October 25, 2010, the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of anxiety, depression, anger, irritability, paranoia and suspiciousness, sleep impairment, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as well as findings with regard to psychological testing, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  Insomuch as the October 2010 VA examiner indicated that the Veteran's PTSD symptoms were exacerbated during periods of stress and vocational rehabilitation records reflect that the achievement of a vocational goal was questionable, the Board finds that issues with employability are adequately addressed by the Veteran's claim for a TDIU which is being granted in this case.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds that prior to October 25, 2010, the criteria for referral for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In a February 2012 decision, the RO granted a 100 percent rating for PTSD effective October 25, 2010.  Because a TDIU has been considered as a part of the Veteran's claim for a higher initial rating, the Board finds that this was only a partial grant of the benefits sought on appeal and the Board will consider whether a TDIU is warranted for the initial rating period prior to October 25, 2010.   See AB, 6 Vet. App. at 38; Rice, 22 Vet. App. at 453.   

Pursuant to the initial rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the rating period prior to October 25, 2010.  The Veteran is additionally service-connected for lumbar strain, cervical strain, tinnitus, each rated at 10 percent, and a fracture of the right ankle, and right ear hearing loss, both rated as non-compensable.  The Board finds that for the initial rating period prior to October 25, 2010, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether, prior to October 25, 2010, the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  An October 2009 VA examination shows that the Veteran was last employed in February 2009.  The October 2009 VA examiner opined that the Veteran's employability was moderately impaired by his psychiatric condition.  Vocational rehabilitation evaluations in April 2010 and December 2010, however, indicate a higher level of impairment due to PTSD and show that the Veteran's achievement of a vocational goal, due to severe PTSD symptoms, was uncertain or questionable.  An October 2010 VA examiner also opined that it was difficult to ascertain the Veteran's current level of employment impairment since the Veteran had not worked since his last evaluation and reported no motivation to return to work.  

The Board notes that an August 2011 general medical examination, dated after the relevant appeal period, shows that there were no limits to the Veteran's ability to perform substantial gainful employment due to service-connected physical disabilities.  An August 2011 VA psychiatric examination, however, indicated that the Veteran was at least as likely as not unemployable due to a psychotic disorder versus bipolar disorder, but not PTSD.    

Prior to October 25, 2010, a psychotic disorder and bipolar disorder were not diagnosed, and the Board has found, in this case, that prior to October 25, 2010, it is not possible to separate the effects of the service-connected PTSD from the Veteran's other psychiatric diagnoses.  Accordingly, Board has attributed the Veteran's psychiatric impairment to the service-connected PTSD.  See 38 C.F.R. 
§ 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Due to the complexity of the Veteran's disability picture, vocational rehabilitation assessments and an October 2010 VA examiner have not been able to ascertain the effect of the Veteran's PTSD on employability, but vocational assessments show that the Veteran's achievement of a vocational goal is questionable.  While the August 2011 VA psychiatric examination is dated after the relevant increased rating period on appeal and the exact time frame for the Veteran's unemployability is not clear, the Board finds that the August 2011 assessment tends to support the a finding of unemployability in light of the Veteran's  psychiatric symptoms.  

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unemployable due to service-connected disabilities prior to October 25, 2010.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that prior October 25, 2010, a TDIU is warranted.  


ORDER

Prior to October 25, 2010, an increased rating of 70 percent for PTSD is granted. 

Prior to October 25, 2010, a TDIU is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


